          Case 3:16-bk-02232-PMG          Doc 54     Filed 03/22/19     Page 1 of 16




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:                                             Chapter 1l

PREMIER EXHIBITIONS, INC., et al.,r                Case   No. 3 :l 6-bk-2232-PMG

                      Debtors.                     Jointly Administered

        OFFICIAL COMMITTEE OF UNSECURED CREDITORS' MOTION
    TO ALTER/AMBND ORDERS APPROVING EMPLOYMENT/RETENTION OF
    ROBERT CIIARBONNEAU AND JASON S. MAZER AND THEIR RESPECTIVE
        LAW FIRMS AS SPECI,AI, CO UNSEL TO RESPONSIBLE PERSON

         On March 14,2079, the Court entered orders (ECF Nos. 1338-39) ("Employment

Orders") approving the unopposed applications to employ/retain Robert Charbonneau and Jason

S. Mazer and their respective law firms, Agentis PLLC and Cimo Mazer Mark, PLLC, as special

counsel   to Mark C. Healy, as responsible           person (contemplated liquidating         trustee)

("Responsible Person")   in the adversary proceeding commenced by the (disbanded) Official

Committee of Equity Security Holders, MarkC. Healyv. MarkA, Sellers, et al., No. 18-ap-64-

PMG ("Adversary Proceeding").2 By this motion, the Official Committee of                    Unsecured

Creditors ("Committee") requests entry of amended Employment Orders, in the form annexed

hereto as Exhibits l-2, striking certain changes made by Mr. Charbonneau, without notice to the

Court or the parties, to Paragraph 6 of the Agentis Employment Order and Paragraph 5 of the

Cimo Mazer Mark Employment Order prior to submission of the same to the Court,                      and


' The Debtors in the chapter I I cases, along with the last four digits of each Debtor's Federal tax
identification number, are: Premier Exhibitions, Inc. @922); Premier Exhibition Management
LLC (3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International,
LLC (5075); Premier Exhibitions NYC, Inc, (9246); Premier Merchandising, LLC (3867); and
Dinosaurs Unearthed Corp. (7309). Their service address is c/o Troutman Sanders LLP, 600
Peachtree Street NE, Suite 3000, Atlanta, Georgia 30308.
2
 Citations by ECF No. to filed documents refers to those filed in In    re   RMS Titanic,   Inc.,   Case
No. 3: l6-bk-2230-PMG.
          Case 3:16-bk-02232-PMG             Doc 54     Filed 03/22/19    Page 2 of 16




changing the caption to both orders, pursuant to Rule 59(e), made applicable by Rule 9023. In

support of this motion, the Committee respectfully states as follows:

                                           BACKGROUND

        1.     This is the second motion necessitated by Mr. Charbonneau's submitting
proposed orders marked as he sees fit, as opposed to as reflected on the record or as annexed to

the relevant motion. (See general/y ECF No. 1294, Debtors' Motion to Vacate Document

Retention Protocol Order.)

       2.      On February 12,2019, Mr. Charbonneau filed applications to employ himself and

Agentis, and Mr. Mazer and Cimo Mazer Mark (ECF Nos. 1312,7314), in both cases as co-

special litigation counsel to the Responsible Person in the Adversary Proceeding, pursuant to

Bankruptcy Code section32T(e). The applications annexed proposed forms of order granting the

relief requested therein as Exhibit A thereto.

       3.      No objection to the applications was filed or raised at the March 5,2079 hearing

to consider the same.

       4.      The hearing proceeding memo (ECF No. 1333) provided for approval of the

applications, and directed Mr. Charbonneau to upload proposed orders, pursuant to Local Rule

9072-1.

        5.     Instead of uploading the proposed orders annexed to the applicationso however,

Mr. Charbonneau made material modifications to the same, without notice to the Court at the

hearing, or to other parties. Material changes include: (a) adding the following to Paragraph 6 of

the Agentis proposed order: "Agentis may also apply for compensation and reimbursement of

costs, pursuant to   ll   U.S.C. $$ 330 and 331, at its ordinary rates, as they may be adjusted from

time to time, for services rendered and costs incurred on behalf of the Responsible Person"; and




                                                   2
             Case 3:16-bk-02232-PMG        Doc 54     Filed 03/22/19    Page 3 of 16




(b) adding the following to Paragraph 5 of the Cimo Mazer Mark proposed order: "CMM may,

in its sole and absolute discretion, advance payment of litigation related costs pertaining to   the

Adversary Proceeding or D&O Claims, but the bankruptcy estate shall be responsible for the

reimbursement and/or payment       of all expert witness and consulting fees and costs, mediation

fees and costs, and any and all other normal and customary out-of-pocket expenses incuned in

connection with the professional services provided hereunder, including but not limited to travel,

court reporter fees, printing, photocopy costs, administrative, and other costs, as permitted."

Blacklines highlighting differences between the proposed orders annexed to the applications, and

the Employment Orders ultimately entered, are annexed hereto as Exhibit 3-4.

                                           ARGUMENT

        6.        The above-described changes should be unwound. In addition to having been

made without notice, the above-described change to Paragraph 6 of the Agentis proposed order

makes no sense, not just because Mr. Charbonneau represented that the Adversary Proceeding is

being prosecuted on a pure contingency fee basis (ECF No. 131.2,, nn22-24; ECF No. l3 14, n17),

but also because Paragraph 4 of the Agentis Employment Order provides: "[t]he                 total

compensation for Co-Special Litigation Counsel shall be a forty percent (40%) contingency fee

ofany insurance proceeds or other funds recovered ..."   (emphasis added) and Paragraph 4   ofthe

Cimo Mazer Marks Employment Order provides for said contingency fee to be split equally

between   it   and Agentis. This language precludes hourly fees, putting aside the impropriety of

contingency counsel applying for hourly fees should the Adversary Proceeding prove a bust.

        7.        The above-described change to Paragraph 5 of the Cimo Mazer Mark proposed

order   is   unnecessary and inappropriate, as Paragraph      5 of the proposed order already




                                                  J
              Case 3:16-bk-02232-PMG         Doc 54     Filed 03/22/19         Page 4 of 16




contemplated the firm's seeking the reimbursement of actual, necessary expenses pursuant to

Bankruptcy Code sections 330-31.

          8.       In addition, the caption of both orders should also be corrected to conform to that

required by the Order dismissing RMS Titanico Inc.'s bankruptcy case. (ECF No. 1336, J[4.)

         9.        Rule 59(e) authorizes a motion to alter or amend   a   judgment after its entry.

          10.      "Rule 59(e) provides no specific grounds for relief." Goldring v. Lamdin,No.

8:04-cv-2798,2006 WL 5669878, at *1 (M.D. Fla. Nov.20,2006).

          1   1.   "The decision to alter or amend judgment is committed to the sound discretion of

the district judge." Am. Home Assur. Co. v. Glenn Estess & Assocs., Inc., 763 F.2d 1237 , 1238-

39   (l lth Cir. 1985).

          12.      This motion is not one for reconsideration, under which the grounds for relief are

restricted. 8.g., Sussman v. Salem, Saxon & Nielson, P.A.,153 F.R.D. 689,694 (M.D. Fla. 1994)

(the "three major grounds justifying reconsideration [are]                (l) an intervening    change in

controlling law; (2) the availability of new evidence; (3) the need to correct clear error or prevent

manifest injustice"). The Committee merely wishes to unwind certain changes to the proposed

orders made by Mr. Charbonneau without notice.

          13.      Pursuant   to Local Rule 9072-1(d) the foregoing requested changes have            been

flagged in Footnote 2 to the proposed amended Employment Orders annexed hereto.




                                                    4
         Case 3:16-bk-02232-PMG         Doc 54    Filed 03/22/19    Page 5 of 16




       WHEREFORE, the Court should enter amended Employment Orders,               in the form
annexed hereto, and grant the Committee such other and further relief as the Court deems just

and proper.


                                                   Jeffrey Chubak (admitted pro hac vice)
                                                   STORCH AMINI PC
                                                   140 East 45th Street, 25th Floor
                                                  New York, New York 10017
                                                   (2t2) 490-4100
                                                   (212) 490 -420 8 (Facsimi le)
                                                  j chubak@storchamini.com


                                                  -and-

                                                  THAMES MARKEY & HEEKIN, P.A.

                                                  By: /s/ Robert A Heekin
                                                          Robert A. Heekin

                                                  Florida Bar No. 652083
                                                  50 North Laura Street, Suite 1600
                                                  Jacksonville, Florida 32202
                                                  (e04) 3s8-4000
                                                  (904) 358-4001 (Facsimile)
                                                  rah@tmhlaw.net

                                                  Attorneys for the Official Committee of
                                                  Unsecured Creditors




                                              5
          Case 3:16-bk-02232-PMG              Doc 54     Filed 03/22/19       Page 6 of 16




                                          Certificate of Service


       I hereby certify that on March 22,2019, the foregoing was transmitted to the Court for

uploading to the Case Management/Electronic Case Files System, which             will   send a notice of

electronic filing to all creditors and parties in interest who have consented to receiving electronic

notifications in this case. In accordance with the Court's Order Granting Debtors' Motion for an

Order Pursuant to I   I U.S.C. $ 105(a)   and Rule 2002 Establishing Notice Procedures fDocket No.

140], copies of the foregoing were also furnished on March 22,2019 by U.S. Mail, postage

prepaid to the Master Service List attached hereto.




                                                         /s/ Robert A. Heekin, Jr

                                                                   Attorney




                                                     6
                              Case 3:16-bk-02232-PMG        Doc 54           Filed 03/22/19   Page 7 of 16


A-l   Storage and Crane                        ABC Imaging                                       A.N. Deringer, Inc.
2482 l97th Avenue                              l4 East 38th Street                               PO Box I 1349
Manchester. IA 52057                           New York,   NY   I   001 7                        Succursale Centre-Ville
                                                                                                 Montreal, QC H3C 5H I




ATS, Inc.                                      Broadway Video                                    CBS Outdoor/Outfront Media
1900 W. Anaheim Street                         30 Rockefeller Plaza                              185 US Highway 48
Long Beach, CA 908 I 3                         54th Floor                                        Fairfield, NJ 07004
                                               New York, NY l0l l2




Dentons Canada LLP                             Enterprise Rent-A-Car Canada                      Expedia, Inc.
250 Howe Street, 20th Floor                    709 Miner Avenue                                  10190 Covington Cross Drive
Vancouver. BC V6C 3R8                          Scarborough, ON MIB 686                           Las Vegas,   NV   89 I 44




George Young Company                           Gowlings                                          Hoffen Global Ltd.
509 Heron Drive                                550 Bunard Street                                 305 Crosstree Lane
Swedesboro. NJ 08085                           Suite 2300, Bental 5                              Atlanta, GA 30328
                                               Vancouver, BC V6C 285




Kirvin Doak Communications                     MNP LLP                                           Monis Visitor Publications
5230 W. Patrick Lane                           15303 - 3 lst Avenue                              PO Box 1584
Las Vegas, NV 89 I I 8                         Suite 301                                         Augusta, CA 30903
                                               Suney, BC V3Z 6X2




NASDAQ Stock Market, LLC                       National Geographic Society                       NYC Dept. of Finance
805 King Farnr Blvd.                           I 145 - lTth Avenue NW                            PO Box 3646
Rockville. MD 20850                            Washington, DC 20036                              New York, NY 10008




PacBridge Limited Partners                     Pallet Rack Surplus, Inc.                         Ramparts, lnc.
22lF Fung House                                l98l Old Covington Cross Road NE                  d/b/a Luxor Hotel and Casino
l9-20 Connaught Road                           Conyers, GA 30013                                 3900 Las Vegas Blvd. South
Central Hong Kong                                                                                Las Vegas,   NV 891 l9




Screen Actors Cuild                            Seaventures, Ltd.                                 Sophrintendenza Archeologica
1900 Broadway                                  5603 Oxford Moor Blvd.                            di Napoli e Pompei
5th Floor                                      Windemere, FL 34786                               Piazza Museo l9
New York, NY 10023                                                                               Naples, Italy 80135




Syzygy3, Inc.                                  Time Out New York                                 TPL
23 I West 29th Street                          405 Park Avenue                                   3340 Peachtree Road
Suire 606                                      New York, NY 10022                                Suite 2140
New York, NY 10001                                                                               Atlanta, CA 30326




TSX Operating Co.                              Verifone, Inc.                                    Samuel Weiser
70 West 40th Street                            300 S. Park Place Blvd.                           565 Willow Raod
9th Floor                                      Clearwater, FL 33759                              Winnetka, IL 60093
New York, NY 10018
                          Case 3:16-bk-02232-PMG         Doc 54          Filed 03/22/19   Page 8 of 16

WNBC - NBC Universal Media                   United States Attomey's Office                  Jonathan B. Ross, Esq.
30 Rockefeller Center                        Middle District of Florida                      Gowling WLG (Conada) LLP
New York, NY l0l l2                          300 N. Hogan Street, Suite 700                  550 Burrard Street, Suite 2300, Bentall 5
                                             Jacksonville, FL32202                           Vancouver, BC V6C 2B5




Christine R. Etheridge, Esq.                 TSX Operating Co., LLC                          Dallian Hoffen Biotechnique Co., Ltd
Bankruptcy Administration                    c/o James Sanna                                 cloEzra B. Jones
Wells Fargo Vendor Financial Services, LLC   70 W.40th Srreet                                305 Crosstree Lane
PO Box I 3708                                New York, NY I 001 8                            Atlanta, GA 30328
Macon, GA 3 1208



B.E. Capital Management Fund LP
Thomas Branziel
205 East 42nd Street, l4th Floor
New York, NY I 001 7
Case 3:16-bk-02232-PMG   Doc 54     Filed 03/22/19   Page 9 of 16




                          EXHIBIT   1



           Proposed Amended Agentis Employment Order
             Case 3:16-bk-02232-PMG        Doc 54       Filed 03/22/19         Page 10 of 16




                            UNITED STATBS BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSOIWILLE DIVISION

    In re:                                             Chapter I   I


    PREMIER EXHIBITIONS, INC., et al.,r                Case No.    3:I   6-bk-2232-PMG

                           Debtors                     Jointly Administered

              AMENDED2 tr'INAL ORDER APPROVING RESPONSIBLE
           PERSON'S APPLTCATTON TO (I) APPROVE EMPLOYMENT OF
        ROBERT P. CHARBONNBAU, ESQ. AND THB LAW FIRM OF AGENTIS
       PLLC AS SPECIAL LITIGATION COUNSEL, (II) MODIFY THB TERMS OF
     SAID EMPLOYMENT, AI{D (IID APPROVE THB TERMS OF THE AGREEMENT
    BBTWEEN ROBERT P. CHARBONNBAU, ESQ. AND THB LAW FIRM OF AGENTIS
      PLLC AND JASON S. MAZER, ESQ. AND THE LAW FIRM OF CIMO MAZER
               MARK. PLLC AS CO-SPECIAL LITIGATION COTINSBL

             THIS MATTER came before the Court for hearing on March 5, 2019 at I I :00 a.m. upon

the Responsible Person's Application (l) to Approve Employment of Robert P. Charbonneau, Esq.,

and the Lav, Firm of Agentis, PLLC, as Special Litigation Counsel to the Responsible Person;     (ll)

to Modify the Terms of Said Employment; and     (ll0   to Approve the Terms of the Agreement Between

Robert P. Charbonneau, Esq., and the Law Firm of Agenlis, PLLC, and Jason S. Mazer, Esq., and

the Law Firnt of Cimo Mazer Mark, PLLC, as Co-Special Litigation Counsel IECF #1312]



I The Debtors in
                 the chapter II cases, along with the last four digits of each Debtor's Federaltax
identification number, are: Premier Exhibitions, Inc. $922); Premier Exhibition Management
LLC (3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International,
LLC (5075); Premier Exhibitions NYC, lnc. (9246); Premier Merchandising, LLC (3867); and
Dinosaurs Unearthed Corp. (7309). Their service address is c/o Troutman Sanders LLP, 600
Peachtree Street NE, Suite 3000, Atlanta, Georgia 30308.

IThis amended order arnends the initial order [ECF # 1338] to change the caption [per ECF #1336]
and delete the following sentence from Paragraph 6 of the initial order: "Agentis may also apply
for compensation and reimbursement of costs, pursuant to I I U.S.C. $$ 330 and 33 l, at its ordinary
rates, as they may be adjusted from time to time, for services rendered and costs incurred on behalf
of the Responsible Person."
        Case 3:16-bk-02232-PMG            Doc 54     Filed 03/22/19       Page 11 of 16




(the "Application").,3 and the Court, having reviewed the Application and the attached affidavit in

support thereof, and finding that Robert P. Charbonneau, Esq. and the law firm of Agentis PLLC

represent no interest adverse to the Responsible Person or the estate in the matters upon which the

attorneys are to be engaged, that the   joint litigation of the D&O Claims by Agentis and Cimo

Mazer Mark is in the best interests of the estate and the creditors, and that modifying the

Contingency Fee is reasonable and practical under the circumstances, is authorized to grant the

relief requested in the Application pursuant to Sections 327(e),328(a), and 330 of the Bankruptcy

Code and Bankruptcy Rule 2014. Based on the foregoing findings, good and sufficient cause

exists to grant the relief set forth herein and requested in the Application, and the Court ORDERS

as   follows:

          l.    The Application is GRANTED on a final basis.

          2.    The Court approves the Responsible Person's retention of Robert P. Charbonneau,

Esq., and the law firm of Agentis PLLC, as Co-Special Litigation Counsel. Agentis is authorized

to render those same services approved in the Employment Order on behalf of the Responsible

Person.

          3.    Upon an order granting the Responsible Person's application to employ Jason       S.


Mazer, Esq. and the law firm of Cimo Mazer Mark, PLLC, the Court approves the joint pursuit       of

the   D&O Claims by Agentis and Cimo Mazer Mark      as   Co-special Litigation Counselto prosecute,

and, if appropriate, settle the D&O Claims, as permitted under the Standing Order.

          4.    The total compensation for Co-Special Litigation Counsel shall be a forfy percent

(40%) contingency fee of any insurance proceeds or other funds recovered in the pursuit of the



3
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
the Application.
        Case 3:16-bk-02232-PMG             Doc 54       Filed 03/22/19     Page 12 of 16




D&O Claims, regardless of whether Co-Special Litigation Counsel is required to take the matter

to trial. The increase of the contingency fee to forty percent (40%) from the thirty-five percent

(35%) set forth in the Employment Order shall become effective immediately.

         5.      This Court approves Agentis's and Cimo Mazer Mark's agreement to equally share

any Contingency Fee recovered in the Adversary Proceeding, regardless of how such funds are

obtained. For the avoidance of doubt, the 40o/o contingency fee shall be divided equally between

Agentis, on the one hand (20Yo of the Contingency Fee), and Cimo Mazer Mark, on the other hand

(20Yo   of the Contingency Fee).

         6.      If costs are incurred by either Agentis or Cimo Mazer Mark, those finns may seek

reimbursement of those costs from the estate or any other source of payment there may be. If the

costs remain unpaid, neither firm shall be required to further advance costs.

         7   .   The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation of this Order.

                                                  ###

Submitted by:
Robert P. Charbonneau
Agentis PLLC
Co-Special Liligation Counselfor the Responsible Person
55 AlhambraPlaza, Suite 800
Coral Gables, FL 33134
305.722.2002
rpc@agenLislaw.com

Copy to: Attorney Charbonneau, who is directed to serve a copy of this order on interested
parties who do not receive service by CM/ECF and file a proof of service within three days of
entry ofthe order.
Case 3:16-bk-02232-PMG   Doc 54   Filed 03/22/19   Page 13 of 16




                          EXHIBIT   2


       Proposed Amended Cimo Mazer Mark Employment Order
             Case 3:16-bk-02232-PMG        Doc 54    Filed 03/22/19         Page 14 of 16




                            UNITED STATES BAIIKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSOI\"VILLE DIVISION

    In re:                                          Chapter   ll
    PREMIER EXHIBITIONS, INC., et al.,r             Case No.   3:   I 6-bk-2232-PMG

                           Debtors.                 Jointly Administered

            AMBNDED2 FINAL ORDER APPROVING RESPONSIBLE PERSON'S
         APPLICATION TO APPROVE EMPLOYMENT OF JASON S. MAZBR, ESQ.
          AND THE LAW FIRM OF CIMO MAZER MARK, PLLC, AS CO-SPECIAL
               LITIGATION COUNSEL TO THE RBSPONSIBLE PERSON

             THIS MATTER came before the Court for hearing on March 5, 2019 at I l:00 a.m. upon

the Responsible Person's Application to Approve Employment of Jason S. Mazer, Esq., and the

Lau, Firm of Cinto Mazer Mark, PLLC, as Co-Special Litigation Counsel to the Responsible

Person IECF #1314] (the "Application").3 and the Court, having reviewed the Application, the

affidavit filed in support thereof IECF #1316], and finding that Jason S. Mazer, Esq. and the law

firm of Cimo Mazer Mark, PLLC represent no interest adverse to the Responsible Person or the



I The Debtors in the
                     chapter ll cases, along with the last four digits of each Debtor's Federal tax
identification number, are: Premier Exhibitions, Inc. (4922); Premier Exhibition Management
LLC (3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International,
LLC (5075); Premier Exhibitions NYC, lnc. (9246); Premier Merchandising, LLC (3867); and
Dinosaurs Unearthed Corp. (7309). Their service address is c/o Troutman Sanders LLP, 600
Peachtree Street NE, Suite 3000, Atlanta, Georgia 30308.

2
 This amended order amends the initial order [ECF # t339] to change the caption [per ECF # 1336]
and delete the following sentence from Paragraph 5 of the initial order: "CMM may, in its sole and
absolute discretion, advance payment of litigation related costs pertaining to the Adversary
Proceeding or D&O Claims, but the bankruptcy estate shall be responsible for the reimbursement
and/or payment of all expeft witness and consulting fees and costs, mediation fees and costs, and
any and all other normal and customary out-of-pocket expenses incurred in connection with the
professional services provided hereunder, including but not limited to travel, court reporter fees,
printing, photocopy costs, administrative, and other costs, as permitted."
I Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
the February 12,2019 Application.
       Case 3:16-bk-02232-PMG             Doc 54      Filed 03/22/19       Page 15 of 16




estate in the matters upon which the attorneys are to be engaged, and that their employment is in

the best interests of the estate and the creditors, is authorizedto grant the relief requested in the

Application pursuant to Sections 327(e),328(a), and 330 of the Bankruptcy Code and Bankruptcy

Rule 2014. Based on the foregoing findings, good and sufficient cause exists to grant the relief set

forth herein and requested in the Application, and the Court ORDERS as follows:

        L      The Application is GRANTED on a final basis.

       2.      The Court approves the Responsible Person's retention of Jason S. Mazer, Esq.,

and the law firm      of Cimo   Mazer Mark, PLLC, as Co-Special Litigation Counsel for the

Responsible Person.

        3.     As Co-Special Litigation Counselwith Agentis, Cimo Mazer Mark is authorized to

render the services authorized in the order approving the Agentis Application.

       4.      As Co-Special Litigation Counsel, this Court approves equal allocation to Agentis

and Cimo Mazer Mark of any Contingency Fee recovered in connection with the Adversary

Proceeding or D&O Claims, regardless of how such funds are obtained .The 40% contingency fee

shall be allocated equally between Agentis, on the one hand (20%of the Contingency Fee), and

Cimo Mazer Mark, on the other hand (20% of the Contingency Fee).

        5.     If   costs are incurred and advanced by Cimo Mazer Mark, Cimo Mazer Mark may

seek reimbursement of those costs from the estate, or any other source of payment there may be.

If the costs remain unpaid, Cimo Mazer Mark shall not be required to further advance costs. Cimo

Mazer Mark may also apply for compensation and reimbursement of costs, pursuant to I I U.S.C.

$$ 330 and 331, for services rendered and costs incurred on behalf of the Responsible Person.
       Case 3:16-bk-02232-PMG               Doc 54     Filed 03/22/19      Page 16 of 16




       6.       The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation of this Order.

                                                 ###

Submitted by:
Robert P. Charbonneau
Agentis PLLC
Co-Special Litigation Counsel   for   the Responsible Person
55 AlhambraPlaza, Suite 800
Coral Gables, FL 33134
305.722.2002
rpc@agentislaw.com

Copy to: Attorney Charbonneau, who is directed to serve a copy of this order on interested
parties who do not receive service by CM/ECF and file a proof of service within three days of
entry of the order.
                 i
